 

Exhibit 10.2

 

Amendment No. 3 to Lois K. Zabrocky’s Employment Agreement

 

This Amendment No. 3 (the “Amendment”), dated as of November 7, 2016 (the
“Effective Date”), is between Overseas Shipholding Group, Inc. (the “Company”)
and Lois K. Zabrocky (the “Executive”) and approved by International Seaways,
Inc. (“INSW”).

 

WHEREAS, the Company and the Executive have entered into an employment
agreement, dated September 29, 2014 and as amended as of March 30, 2016 and
August 3, 2016 (the “Employment Agreement”).

 

WHEREAS, the Company and the Executive wish to amend the Employment Agreement in
accordance with Section 13(c) thereof.

 

WHEREAS, in connection with and immediately following the consummation of the
transactions (the “Closing”) contemplated by the Separation and Distribution
Agreement between the Company and INSW, expected to be entered into in
connection with the separation of INSW from OSG on terms and conditions agreed
to by INSW and OSG, the Employment Agreement will be assigned to INSW (the
“Assignment”).

 

WHEREAS, pursuant to Section 13(g) of the Employment Agreement, following the
Assignment, references to “the Company” in the Employment Agreement shall be a
reference to INSW.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, conditioned and effective upon the
occurrence of the Closing and the Assignment, the parties agree as follows:

 

1.The first “Whereas” clause in the Employment Agreement is hereby deleted in
its entirety and replaced with the following:

 

WHEREAS, the Company and the Executive mutually desire that the Executive serve
as President and Chief Executive Officer (“CEO”) of the Company on the terms and
conditions set forth herein.

 

2.Section 1(a) is hereby amended by replacing “Senior Vice President of the
Company and President of the International Flag SBU” with “President and CEO of
the Company”

 

3.Section 2 is hereby deleted in its entirety and replaced with the following:

 

2. The Executive shall serve pursuant to the terms of the Agreement, as such may
be in effect from time to time, commencing on September 29, 2014 (the “Effective
Date”) and shall continue until terminated (such period, the “Term”) upon her
“Separation from Service” with the Company in connection with any of the events
described in Section 4 hereof.

 



 

 

 

4.Notwithstanding anything to the contrary herein or in the Employment
Agreement, for any transition period during which the Executive remains employed
by INSW between the Closing and the date upon which INSW implements or makes
available (i) a health and welfare plan for the benefit of its employees, the
Executive agrees to make a timely election under COBRA to continue participation
in the Company’s health and welfare plan and INSW will reimburse the Executive
for the employer portion of the applicable premium (based upon the portion of
the premiums paid by the Company on behalf of its employees who participate in
the plan); and (ii) life and disability insurance benefits, the Company shall
provide the Executive with substantially equivalent life and disability
insurance benefits, at no greater out of pocket cost to the Executive, to those
to which the Executive was entitled as of immediately prior to the Closing.

 

5.Except as provided herein, the terms and conditions of the Employment
Agreement shall remain in full force and effect and shall be binding on INSW in
the same manner and to the same extent as on the Company if no assignment to
INSW had taken place.

 

6.This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

 

[Signature Page Follows]

 

2 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment to the Employment
Agreement as of the date first written above.

 

 

Lois K. Zabrocky       /s/ Lois K. Zabrocky         Overseas Shipholding Group,
Inc.       /s/ Douglas D. Wheat     Name: Douglas D. Wheat   Title: Chairman of
the Board       International Seaways, Inc.       /s/ Ian T. Blackley     Name:
Ian T. Blackley   Title: Senior Vice President, Director and Authorized Officer

 

3 

 

 

 

